Citation Nr: 1546818	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for diabetic neuropathy of the right upper extremity.

2. Entitlement to service connection for diabetic neuropathy of the left upper extremity.

3. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis.

4. Entitlement to an initial disability rating in excess of 40 percent for diabetic neuropathy of the right lower extremity.

5. Entitlement to an initial disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity.

6. Entitlement to an initial disability rating in excess of 60 percent for fecal incontinence.

7. Entitlement to an initial disability rating in excess of 10 percent for diabetic gastroparesis.

8. Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.

9. Entitlement to a disability rating in excess of 50 percent prior to June 11, 2015 for posttraumatic stress disorder (PTSD) with depressive disorder, NOS and somatic disorder.

10. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound (HB).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1980, from October 1983 to February 1984, and from September 1994 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007, April 2007, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The matter was last before the Board in May 2015, when it was remanded for further development. See May 2015 Board Decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

In March 2011, the Veteran had a hearing before an Acting Veterans Law Judge (AVLJ) regarding several of the issues on appeal. In response, in August 2012, the Board remanded several of the claims for further development and consideration.

The Veteran testified before the undersigned at a January 2015 video-conference hearing regarding a separate vocational rehabilitation claim. In March 2015, the undersigned informed the Veteran's attorney that he had also perfected an appeal as to the disability ratings assigned for his diabetes mellitus and its residual bilateral peripheral neuropathy, but at the time of submission of his substantive appeal, the Veteran did not request a hearing. See March 2015 VLJ Letter.

The Veteran's representative replied later that same month, noting that the Veteran did not wish to have an additional hearing, including on the issues that were previously heard before the AVLJ, who is no longer employed at the Board. See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (the Board member who conducts the hearing will participate in making the final determination of the claim). Rather, the Veteran requested that his case be decided on the evidence of record. See March 2015 Correspondence.

In June 2015, the RO granted a 100 percent disability rating for PTSD with depressive disorder and somatic symptom disorder, as well as SMC by reason of being housebound, but only effective June 11, 2015. As these do not represent grants of the maximum benefits allowable; these issues remain on appeal, re-characterized as reflected on the title page. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was primarily processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.



FINDINGS OF FACT

1. The Veteran has not been diagnosed as having diabetic neuropathy of the right upper extremity.

2. The Veteran has not been diagnosed as having diabetic neuropathy of the left upper extremity.

3. The Veteran's diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis is characterized by treatment with prescribed oral hypoglycemic agents and more than one insulin injection per day; his erectile dysfunction does not include deformity.

4. The Veteran's diabetic neuropathy of the right lower extremity is characterized by moderately severe incomplete paralysis of the sciatic nerve.

5. The Veteran's diabetic neuropathy of the left lower extremity is characterized by moderately severe incomplete paralysis of the sciatic nerve.

6. The Veteran's fecal incontinence is characterized by extensive leakage and fairly frequent involuntary bowel movements.

7. The Veteran's diabetic gastroparesis is characterized by continuous, non-severe symptoms of nausea and vomiting.

8. The Veteran's fibromyalgia is characterized by constant or near constant symptoms of pain over his entire body.

9. Prior to June 11, 2015, the Veteran's PTSD with depressive disorder, NOS and somatic disorder were characterized by occupational and social impairment, with deficiencies in most areas.

10. Resolving doubt in favor of the Veteran, the objective medical evidence of record demonstrates that the Veteran's service-connected disabilities render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetic neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2. The criteria for entitlement to service connection for diabetic neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3. The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.115b, 4.3, 4.97, 4.119, DCs 6600, 6846, 7522, 7913 (2015).

4. The criteria for an initial disability rating in excess of 40 percent for diabetic neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520 (2015).

5. The criteria for an initial disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520 (2015).

6. The criteria for an initial disability rating in excess of 60 percent for fecal incontinence have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, DC 7332 (2015).

7. The criteria for an initial disability rating of 20 percent for diabetic gastroparesis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, DC 7304, 7399 (2015).

8. The criteria for an initial disability rating of 40 percent for fibromyalgia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DC 5025 (2015).

9. The criteria for a 70 percent disability rating for PTSD with depressive disorder, NOS and somatic disorder have been met prior to June 11, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DCs 9411, 9433, 9434 (2015).

10. The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.353(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Because the Veteran's claim for special monthly compensation is granted, any error related to the VCAA with respect to this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

November 2006, September 2010, April 2012, and May 2012 letters notified the Veteran of the elements of service connection and that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of his psychiatric disability. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43   (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letters also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date. The duty to notify is satisfied with respect to these claims. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. 473 at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The aforementioned letters that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify with respect to his initial rating claims. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 at 484; Quartuccio, 16 Vet. App. 183 at 187.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

Here, the VA examiners reviewed the claims file, performed physical examinations, with the exception of the June 2015 VA examiner, described the Veteran's impairments in sufficient detail to enable the Board to make fully informed decisions, and in the case of his claim for service connection, provided clear rationale in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claims.

With respect to the June 2015 VA examinations, these were the result of the Board's previous remand. While the Veteran attended the examinations, he refused physical examinations and requested that the examiners rely on the record. While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence. 38 C.F.R. § 3.159(c). The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991). Because the Veteran has refused to cooperate with VA by permitting VA to perform physical examinations, no further action is necessary.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Service Connection Claims

The Veteran alleges he has diabetic neuropathy in the right and left upper extremity as a result of his service-connected diabetes mellitus. The evidence of record does not establish that the Veteran has diabetic neuropathy in the upper extremities. The claims are denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran's STRs do not show complaints of or treatment for upper extremity neuropathy. See STRs; August 1982, August 1983, August 1984, September 1987, February 1989, October 1990, March 1993, May 1995 Reports of Medical Examination and History.

Post-service treatment records include treatment for diabetes and fibromyalgia, among many medical problems, and note the existence of diabetic neuropathy, particularly in the legs. In June 2006, an electromyography (EMG) consultation found severe diabetic sensory peripheral neuropathy in the lower extremities only. June 2006 VAMRs. A VAMR from August 2010 noted that the Veteran reported "decreased function and ability to use his left arm." August 2010 VAMRs. A VA neurologist suspected that much of the Veteran's underlying pain related to fibromyalgia and arthritic-related issues. Id. A May 2012 EMG consultation noted complaints of right shoulder pain that radiated down his posterior-lateral arm to his dorsal wrist. May 2012 VAMRs. The EMG showed evidence of a focal median neuropathy at the wrist (carpal tunnel syndrome). Id.

In January 2013, a VA examiner noted the Veteran had diabetic peripheral neuropathy of the bilateral lower extremities only. The examiner specifically stated that the Veteran did not have an upper extremity diabetic peripheral neuropathy.

Private medical records from April 2013 include a nerve conduction study/electromyography (EMG) that showed severe diabetic sensory motor peripheral neuropathy of the lower extremities only. April 2013 PMRs. An additional nerve conduction study/EMG from May 2013 showed moderate right and mild left median neuropathy at the wrist, but no suggestion of peripheral neuropathy. May 2013 PMRs. A private doctor noted the findings were confusing and that because the Veteran did have clinically decreased sensation, she "would certainly say that he has a diabetic peripheral neuropathy." Id.

In June 2015, a VA examiner noted that the Veteran refused to be examined since "sometimes any physical contact can be painful." See June 2015 VA Examination Report. The Veteran reported pain and numbness in his arms, which would worsen with stress or heat. The examiner stated that EMG findings of median nerve neuropathy at the wrist is typically associated with compression neuropathy, and is not expected for someone with a diabetes-associated bilateral upper extremity peripheral neuropathy. The examiner noted that current medical literature supports that diabetic neuropathy is, more often, a polyneuropathy. While the Veteran may experience neuropathy pain in his hands and arms, the examiner opined that it was less likely than not that he had bilateral upper extremity peripheral neuropathy associated with his diabetes mellitus, as there was a lack of objective evidence to attribute his symptoms to his diabetes. The examiner further noted that further studies would be required to provide any additional diagnoses or opinions, which, again, the Veteran refused.

The January 2013 and June 2015 VA examination reports constitute highly probative evidence that weighs against service connection for diabetic neuropathy of the right and left upper extremities. The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history, and clearly stated that the Veteran does not have a current upper extremity peripheral neuropathy disorder, contrary to the findings of the May 2013 private physician, who did not review the Veteran's claims file, including his entire medical history.

The Board has considered the Veteran's statements regarding his claimed bilateral upper extremity diabetic neuropathy. See, e.g., March 2011 Hearing Transcript, pp. 5. The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has bilateral upper extremity diabetic neuropathy and whether that condition relates to service is medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has been diagnosed as having a bilateral upper extremity diabetic neuropathy that relates to service, they are outweighed by the VA examiners' findings - findings rendered by medical professionals - that the Veteran has not been diagnosed as having bilateral upper extremity diabetic neuropathy. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, absent a diagnosis the Veteran's reported diabetic neuropathy of the right and left upper extremities do not qualify for service connection on a direct or secondary basis.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for diabetic neuropathy of the right and left upper extremities is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Merits of the Increased Rating Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

Increased Disability Rating for Diabetes

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis. The criteria for an initial disability rating in excess of 20 percent have not been met. The claim is denied.

The RO evaluated the Veteran's diabetes with erectile dysfunction associated with residuals of sarcoidosis under DC 7913 (diabetes mellitus). 38 C.F.R. § 4.119. Under DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. "Regulation of activities" means "avoiding strenuous occupational and recreational activities." Id.; Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913.

The Veteran's VA medical records indicate his diabetes has been treated with insulin.

In January 2013, a VA examiner noted the Veteran had diabetes mellitus, type II, which was treated with a prescribed oral hypoglycemic agent and more than one injection of insulin per day. He did not require regulation of activities as part of medical management of his diabetes. He visited his diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemic reactions. He had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months. He did not have progressive unintentional weight loss or progressive loss of strength due to his diabetes.

The examiner also noted the Veteran had erectile dysfunction. He did not take any medication for it, he had not had an orchiectomy, and he did have a voiding dysfunction due to an enlarged prostate. A physical examination was not performed at the Veteran's request.

In June 2015, a VA examiner noted the Veteran had diabetes mellitus, type II, which was treated with prescribed oral hypoglycemic agents and insulin, requiring more than one injection per day. The examiner noted the Veteran did not require regulation of activities as part of medical management of his diabetes, as per his medical records, but that he would require a restricted diet. He visited his diabetic care provider less than twice per month for episodes of ketoacidosis and less than twice per month for hypoglycemia. He had no episodes of either requiring hospitalization over the past twelve months, although he did report he went to the emergency room for high blood pressure, was treated, and then released. The examiner stated the Veteran had no progressive unintentional weight loss or loss of strength attributable to his diabetes. Complications included lower extremity diabetic neuropathy, erectile dysfunction, gastroparesis, and fecal and urinary incontinence.

In addition, the examiner noted the Veteran had erectile dysfunction for which he did not take any medication. He did not have an orchiectomy, renal dysfunction, or a voiding dysfunction. The Veteran did not have a physical examination per his request; however, he did report normal anatomy with no penile or testicular deformity or abnormality.

The Veteran's diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis does not satisfy the criteria for a disability rating in excess of 20 percent. 38 C.F.R. § 4.119, DC 7913. There is no indication on his January 2013 or June 2015 VA examination reports, or in his VAMRs and PMRS, that his diabetes requires regulation of activities. Moreover, while the Veteran does have erectile dysfunction due to his diabetes, it does not reach a compensable level as there is no evidence of physical deformity. 38 C.F.R. § 3.115b, DC 7522. In this vein, the preponderance of the evidence is also against the assignment of any separate evaluation for diabetic complications pursuant to Note (1) of Diagnostic Code 7913 for erectile dysfunction. However, the Veteran is in receipt of separate evaluations for other compensable diabetic complications.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

Increased Disability Rating for Diabetic Neuropathy of the Right and Left Lower Extremities

The Veteran contends that he is entitled to a higher initial disability ratings for his service-connected diabetic neuropathy of the right and left lower extremities. The criteria for initial disability ratings in excess of 40 percent have not been met. The claims are denied.

The RO evaluated the Veteran's diabetic neuropathy of the right and left lower extremities under DC 8520 (paralysis of the sciatic nerve). 38 C.F.R. § 4.124a. Under DC 8520, a rating of 40 percent is assigned for moderately severe, incomplete paralysis of the sciatic nerve. A 60 percent rating is warranted for severe, incomplete paralysis of the sciatic nerve, with marked muscular atrophy. An 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

VA medical records indicate complaints of lower extremity neuropathy since at least May 2006. May 2006 VAMRs. A June 2006 EMG showed evidence of severe diabetic sensory motor peripheral neuropathy of the lower extremities. June 2006 VAMRs.

In January 2013, a VA examiner noted the Veteran had moderate constant pain in his bilateral lower extremities. He did not have intermittent pain, but he did have moderate paresthesias and/or dysthesias and numbness in both lower extremities. Neurologic testing showed the Veteran had less than normal strength while performing bilateral knee extension, bilateral knee flexion, bilateral ankle plantar flexion, and bilateral ankle dorsiflexion. He had normal deep tendon reflexes in both knees and decreased reflexes in both ankles. Light touch/monofilament testing results were normal at both knees and thighs, and decreased at both ankles/lower legs and feet/toes. The examiner noted the Veteran did not have muscle atrophy in his lower extremities, nor did he have trophic changes attributable to his lower extremity diabetic neuropathy. The examiner opined that the Veteran had incomplete paralysis of the sciatic nerve on both the right and left that was moderately severe; his femoral nerve was normal. The examiner also noted that the Veteran's lower extremity diabetic neuropathy was one of several factors that affected the Veteran's mobility.

Private medical records, in particular EMG findings, noted evidence that the Veteran had severe diabetic sensory motor peripheral neuropathy of the lower extremities. See April 2013 PMRs. But an additional EMG revealed evidence of a sensory-only peripheral neuropathy of the bilateral lower extremities, as sural sensory response was absent and motor conduction was normal. See May 2013 PMRs.

In June 2015, a VA examiner noted the Veteran declined physical examination and requested that the examiner instead reference his existing medical records and claims file. The Veteran reported loss of feeling and tingling in his feet, including "feelings of electricity in the feet and lower legs," and reported his legs "give out" because of weakness. See June 2015 VA Examination Report. The Veteran stated he felt he had lost the use of his foot and that he was paralyzed and unable to walk or move due to his diabetes. The examiner noted the Veteran had neither constant nor intermittent pain in his lower extremities, although he did report severe paresthesias and/or dysesthesias and numbness in the lower extremities. The examiner indicated the Veteran did not have muscle atrophy, but he did have tropic changes attributable to his lower extremity diabetic peripheral neuropathy. The examiner found that the Veteran had incomplete paralysis of the sciatic nerve on both the right and left that was moderately severe, and his femoral nerve was normal bilaterally. The examiner noted that the Veteran's lower extremity neuropathy would affect his mobility.

The examiner further noted that it was difficult to quantify the Veteran's deficits and symptoms of his lower extremity diabetic neuropathy, due to his decline of physical examination, conflicting April and May 2013 EMG findings, and history of stroke with right-sided weakness, as well as his other co-morbid conditions. But the examiner stated it was rare that diabetic peripheral neuropathy resulted in a diagnosis of a severe or complete paralysis with marked muscular atrophy. The examiner surmised that if there were deficits of this magnitude, the Veteran's April and May 2013 EMG findings would be more confirmatory. Therefore, the examiner opined that the Veteran's diabetic lower extremity peripheral neuropathy was moderately severe with incomplete paralysis. He further noted that loss of use of the feet, paralysis, and inability to walk or move due to diabetic peripheral neuropathy could not be supported or confirmed.

The Veteran's diabetic neuropathy of the right and left lower extremities does not satisfy the criteria for disability ratings in excess of 40 percent. 38 C.F.R. § 4.124a, DC 8520. While the Board has considered the Veteran's lay statements regarding his symptomatology, there is no indication on his January 2013 or June 2015 VA examination reports, or in his VAMRs and PMRS, that his right and left lower extremity diabetic neuropathy results in marked muscular atrophy.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and entitlement to initial disability ratings in excess of 40 percent for diabetic neuropathy of the right and left lower extremities are denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

Increased Disability Rating for Fecal Incontinence

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected fecal incontinence. The criteria for an initial disability rating in excess of 60 percent have not been met. The claim is denied.

The RO evaluated the Veteran's fecal incontinence under DC 7332 (rectum and anus, impairment of sphincter control). 38 C.F.R. § 4.114. Under DC 7332, a rating of 60 percent is assigned extensive leakage and fairly frequent involuntary bowel movements. A 100 percent rating is warranted for complete loss of sphincter control.

The Veteran's VA medical records indicate he was diagnosed with stool incontinence in March 2007. See March 2007 VAMRs.

In January 2013, a VA examiner noted the Veteran wore Depends for fecal incontinence and had four to five loose stools per day. His treatment plan did not include taking continuous medication for his condition. The examiner noted the Veteran's impairment of rectal sphincter control resulted in fairly frequent involuntary bowel movements. The Veteran declined a physical examination.

A June 2015 VA examiner noted the Veteran wore Depends because of his fecal incontinence. The Veteran reported he was "rarely" able to make it in time to a portable commode, and that typically there was very little warning time between when he sensed the urge to defecate and his actually having a bowel movement. See June 2015 VA Examination Report. The Veteran stated he had four or more stools per day, including up to three in the morning. He reported taking an over-the-counter medication for symptoms of constipation, but denied taking continuous medication for his fecal incontinence. The examiner noted the Veteran's impairment of sphincter control caused leakage that necessitated wearing a pad and resulted in fairly frequent involuntary bowel movements. The Veteran declined a physical examination.

The Veteran's fecal incontinence does not satisfy the criteria for a disability rating in excess of 60 percent. 38 C.F.R. § 4.124a, DC 8520. While the Board has reviewed the Veteran's lay statements regarding his symptomatology, there is no indication on his January 2013 or June 2015 VA examination reports, or in his VAMRs and PMRS, that he has complete loss of sphincter control.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating in excess of 60 percent for fecal incontinence denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.





Increased Disability Rating for Diabetic Gastroparesis

The Veteran contends that he is entitled to a higher initial disability rating higher than 50 percent prior to for his service-connected diabetic gastroparesis. The criteria for an initial 20 percent disability rating but no higher have been met.

The RO evaluated the Veteran's diabetic gastroparesis under DC 7399-7304. 38 C.F.R. § 4.114. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. When an unlisted disability requires rating by analogy, the first two digits of the diagnostic code are selected from the part of the schedule most closely identifying the part or system of the body involved, and the last two digits are "99." 38 C.F.R. § 4.27.

Under DC 7304 (gastric ulcer), a rating of 10 percent is assigned for a mild gastric ulcer with recurring symptoms once or twice yearly. A 20 percent rating is warranted for a moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations. A 40 percent rating is warranted for a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent rating is warranted for a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

VA medical records indicate that in September 2007, the Veteran was treated for nausea and vomiting, which he reported he experienced for two or three weeks and consisted of four or five episodes daily, usually after eating. See September 2007 VAMRs. He complained of dysphagia to solids and feeling as though he had food stuck in his throat. Id. His treatment notes indicate he reported longstanding gastroesophageal reflux disease (GERD), intermittent diarrhea and constipation, indigestion, and heartburn. Id. The doctor said he likely had gastroparesis. Id.

In January 2013, a VA examiner noted the Veteran had recurring symptoms of gastroparesis that were not severe, and recurred four or more times per year, lasting for ten days or more on average. The Veteran also had four or more episodes of nausea per year, lasting on average less than one day, and transient vomiting lasting less than one day on average. He did not have any incapacitating episodes.

In June 2015, a VA examiner noted the Veteran's treatment plan did not include taking continuous medication for his gastroparesis. The Veteran had recurring symptoms of gastroparesis that were not severe, and recurred four or more times per year, lasting for ten days or more on average. Symptoms included transient nausea with four or more episodes per year, lasting on average less than one day, and transient vomiting with four or more episodes per year, lasting less than one day on average. The Veteran did not have incapacitating episodes due to his gastroparesis.

The Veteran's diabetic gastroparesis satisfies the criteria for an initial disability rating of 20 percent. 38 C.F.R. § 4.114, DC 7304. While VA examination reports indicate the Veteran has episodes four or more times a year that last for ten days or more on average, the examiners specifically noted that his symptoms were not severe. See January 2013 and June 2015 VA examination reports. Therefore, based on the duration of his symptoms, he best meets the criteria of 20 percent due to continuous moderate manifestations. 38 C.F.R. § 4.114, DC 7304. There is no indication he has any impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes, therefore a rating higher than 20 percent is not warranted.

Entitlement to an initial disability rating of 20 percent for diabetic gastroparesis is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.


Increased Disability Rating for Fibromyalgia

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected fibromyalgia. The criteria for an initial 40 percent disability rating have been met.

The RO evaluated the Veteran's fibromyalgia under DC 5025 (fibromyalgia). 38 C.F.R. § 4.71a. Under DC 5025, a rating of 10 percent is assigned for widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that require continuous medication for control. A 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time. A 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.

A note provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

The Veteran's VA medical records indicate he is wheelchair bound for a number of issues, to include his fibromyalgia. See VAMRs.

During a March 2007 VA examination, the examiner concluded that the Veteran had diffuse fibromyalgia, including fibromyalgic symptoms both knees, thighs and the upper extremities, thorax, and trapezius muscles. The examiner noted the Veteran was significantly impaired due to chronic knee and back pain and progressing fibromyalgia.

In July 2010, the Veteran reported to a VA examiner that he had chronic pain and tenderness over essentially every area of his body. The Veteran further stated he was incapable of doing much more than sitting, and the examiner noted it was difficult to assess what role his fibromyalgia played in limiting him so severely. During physical examination, the Veteran complained of tenderness in all areas. The examiner noted that it was difficult to interpret his tenderness as due to fibromyalgia because it was so global and extreme, and stated he did not think the fibromyalgia accounted for the Veteran's confinement to a wheelchair.

In August 2010, the examiner provided an addendum that stated the Veteran's chronic pain in his muscles, tendons, joints, knees, and shoulders was attributed to his fibromyalgia. The examiner also noted the Veteran's reports of exquisite tenderness to pressure and touch, complaints of aching pains, shooting pains, and pains like heat being applied to the body, and muscle spasms and fatigue.

In April 2013, a VA examiner noted the Veteran required continuous medication for his fibromyalgia symptoms and that his symptoms were refractory to therapy. His symptoms were described as constant or near constant and included widespread musculoskeletal pain, stiffness, fatigue, sleep disturbance, and paresthesias. The Veteran had tenderpoints everywhere bilaterally.

The Veteran's fibromyalgia satisfies the criteria for an initial disability rating of 40 percent, as he has consistently complained of chronic pain over his entire body. 38 C.F.R. § 4.114, DC 7304. As 40 percent is the highest schedular rating for this condition, this represents a complete grant.

Entitlement to an initial disability rating of 40 percent for fibromyalgia is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

Increased Disability Rating for PTSD

The Veteran contends that he is entitled to a disability rating higher than 50 percent prior to June 11, 2015 for his service-connected PTSD with depressive disorder, NOS and somatic disorder. The criteria for a 70 percent disability rating but no higher have been met prior to June 11, 2015.

The RO evaluated the Veteran's PTSD with depressive disorder and somatic disorder under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R § 4.130, DC 9411, 9434. The General Rating Formula is as follows:

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 443. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

VA medical records indicate that in June 2006, the Veteran reported that his PTSD was affecting his relationship with his wife and his deteriorating medical condition affected his outlook on life and his mood. See June 2006 VAMRs. In July 2006, the Veteran reported having nightmares and becoming "frightful." July 2006 VAMRs. In September 2006, he again reported nightmares and feeling paranoid, as though someone were following him. September 2006 VAMRs. A GAF score of 45 was assigned. Id.

In November 2006, a VA examiner noted the Veteran reported feelings of hopelessness "a lot of time," as well as some problems with focus and concentration. November 2006 VA Examination Report. He described a lack of appetite, inability to sleep because of "extensive pain" and his medical conditions, low energy level, irritability, and "frightful dreams" that occurred "quite often." Id. He also reported his level of depression varied directly with his level of pain. The diagnosis was dysthymic disorder with psychotic features, and a GAF score of 45 was assigned.

In December 2006, the Veteran reported nightmares "of something attacking [him]" and feelings of paranoid that "someone is behind [him]." See December 2006 VAMRs. He also reported appetite changes with weight fluctuation, low mood, feeling hopeless, and yelling at his daughter and wife. Id. His diagnosis was a mood disorder secondary to his general medical condition with mild psychosis, as well as PTSD, and a GAF score of 45 was assigned. Id.

November 2008 records indicate the Veteran continued to have depressed mood, low energy, and low motivation. He reported disrupted sleep, generally due to physical discomfort, depressed mood and irritability, and relationship conflict with his wife and adult daughter. His diagnosis was confirmed and a GAF score of 40 was assigned. November 2008 VAMRs.

In January 2009, the Veteran reported feeling irritable and stated that "everything upsets me." January 2009 VAMRs. He reported lack of interest and motivation, tearfulness, inability to focus and stay alert, and decreasing appetite. He stated he was worried about "trying to be able to survive," and indicated he had no support at home. Id. His previous diagnosis was confirmed and a GAF score of 40 was assigned. In May 2009, the Veteran reported that he was considering moving out on his own, stating his wife was more considerate "about herself and [the] kids." May 2009 VAMRs. He reported difficulty falling asleep, nightmares every other day of being attacked and sexually assaulted, occasional intrusive memories, hopelessness, and lack of motivation. He denied suicidal intents or plans. His previous diagnosis and GAF score of 40 were continued. Id. In December 2009, he reported continued relationship discord with his wife, occasional intrusive memory, hopelessness, lack of motivation, voices "telling him he is not going to get any better," paranoia, fear of closed places and darkness, and superstitions and rituals. December 2009 VAMRs. He also reported he continued to see shadows in front of him and voices calling his name, as well as frequent nightmares of being attacked or sexually assaulted. Id.

In January 2010, during an initial appointment with a new VA provider, the Veteran reported depression, sleep problems, lack of energy and motivation, sadness "most of the time," suicidal thoughts "most of the time" without plan or intent, anxiety "much of the time," and hypervigilance. Diagnoses were major depressive disorder and PTSD, and a GAF score of 50 was assigned. January 2010 VAMRs.

Later that month, the Veteran continued to report stress at home and problems with his wife. January 2010 VAMRs. He reported waking up from nightmares of "being watched and under attack," as well as tearfulness, irritability, inability to focus and concentrate, and concern about his medical issues. Id. A GAF score of 45 was assigned.

In March 2010, the Veteran's treatment notes indicate he planned to file for divorce, and that he was stressed and anxious "most of the time." March 2010 VAMRs. He also reported little sleep, fearfulness, frequent panic attacks, depression, hopelessness about the future, and feelings that he was unable to trust anyone. He was diagnosed with PTSD and depressive disorder NOS, secondary to multiple medical conditions, and a GAF score of 50 was assigned. Id.

In July 2010, a VA examiner noted the Veteran's chief complains were sleeping and "dealing with people." See July 2010 VA Examination Report. The Veteran also reported persistent feelings of hopelessness, episodes of crying, problems with focus and concentration, difficulty dealing with people manifested mostly by verbal irritability and avoidance behavior, passive suicidal ideation, and persistent feelings that people were following him. The examiner noted the Veteran had been living in an assisted living facility since May 2010. He denied any friendships, hobbies, or special interests. The examiner diagnosed dysthymic disorder with psychotic disorder and assigned a GAF score of 45.

In August 2010, the Veteran's VAMRs indicate he was in the process of getting divorced. August 2010 VAMRs. He reported symptoms of PTSD, including anger outbursts, lack of trust of others, hypervigilance, exaggerated startle response, fear of crowds, and frequent anxiety, as well as depression due to his multiple medical conditions. His GAF score was 50 at that time. Id. In October 2010, the Veteran reported his divorce was finalized but his ex-wife was following him, and he felt that she may attack him. October 2010 VAMRs. He also described symptoms of tearfulness, hopelessness, vulnerability, and fatigue. He also reported nightmares of being attacked. He was assigned a GAF score of 545. Id.

In May 2012, a VA examiner noted the Veteran did not feel safe at home and barricaded his door. He also reported symptoms including intrusive thoughts; struggle with sleep, with nightmares; anxiety; suspiciousness; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation with no plans, intentions, or attempts. He also described depressive symptoms of depressed mood, lack of interest in activities, and low motivation. The examiner opined that the Veteran's mental disorders resulted in occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 50.

In June 2012, the Veteran called the VA National Suicide Prevention Hotline and reported suicidal ideation with no current plan due to symptoms of increased nightmares and subsequent lack of sleep. June 2012 VAMRs. A follow-up noted the Veteran reported an increase in PTSD symptoms and "not feeling safe," as well as chronic, daily suicidal ideation without intent or plan. Id. A treatment note from later that month showed the Veteran reported constant nightmares of "being attacked and penetrated," as well as feelings of fearfulness and paranoid that someone may hurt him. Id. He also reported feeling depressed and that no one cared about his health issues. A GAF score of 50 was assigned. Id.

August 2012 medical records indicate the Veteran had increasing paranoid thoughts, but he denied thoughts of harming himself or others. See August 2012 VAMRs.

In May 2013, a VA examiner noted the Veteran continued to report sleep difficulty and depression, with complaints of increased stress and suicidal ideation, described as fleeting thoughts of suicide with no plans, attempts, or intentions.

The Veteran also had a VA examination in June 2015, which was the basis for his increased disability rating to 100 percent. See June 2015 VA Examination Report. Prior to that, his psychiatric symptoms most closely approximated a disability rating of 70 percent due to his suicidal ideation, depression, difficulty with relationships, including with his ex-wife, nightmares and sleep difficulty, and feelings of paranoia.

Consequently, taking into consideration the PTSD, depression, and somatic disorder, a disability rating of 70 percent, but no higher, is granted prior to June 11, 2015. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected diabetes mellitus with erectile dysfunction, diabetic neuropathy of the right and left lower extremity, fecal incontinence, diabetic gastroparesis, fibromyalgia, and PTSD with depressive disorder and somatic disorder should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's symptoms of diabetes mellitus with erectile dysfunction, diabetic neuropathy of the right and left lower extremities, fecal incontinence, diabetic gastroparesis, fibromyalgia, and PTSD with depressive disorder and somatic disorder and the relevant rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's diabetes mellitus with erectile dysfunction is manifest mainly by medical management and a restricted diet. His diabetic neuropathy of the right and left lower extremities is manifest mainly by pain and numbness in his lower extremities. His fecal incontinence is manifest mainly by extensive leakage and fairly frequent involuntary bowel movements. His diabetic gastroparesis is manifest by continuous, non-severe symptoms of nausea and vomiting. His fibromyalgia is manifest by constant or near constant symptoms of pain over his entire body. His PTSD with depressive disorder and somatic disorder is manifest mainly by depression, suicidal ideation, and nightmares. He did not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. See 38 C.F.R. §§ 3.115b, 4.71a, 4.114, 4.119, 4.124a, 4.130, DCs 5025, 6600, 6846, 7304, 7332, 7399, 7522, 7913, 8520, 9411, 9433, 9434 (2015).; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.




Merits of the SMC Claim

The Veteran also contends he warrants SMC based on the need for regular A&A or by reason of being housebound prior to June 11, 2015, the date the RO found he met the criteria for the award of SMC.

An award of SMC based on the need for regular aid and attendance of another person is warranted if the veteran's service-connected disability renders him so helpless or bedridden that he requires the assistance of another individual to accomplish basic daily functions. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of a claimant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the claimant to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

The Veteran's service-connected disabilities consist of PTSD with depressive disorder and somatic symptom disorder, fecal incontinence, urinary urgency and frequency, residuals of glaucoma and cataracts, sleep apnea residuals, myofascial sprain of the lumbosacral spine, diabetic neuropathy of the right and left lower extremities, acne, residuals of cervical strain, residuals of hypothyroidism, diabetes mellitus with erectile dysfunction, degenerative joint disease of the right and left knees, residuals of sarcoidosis, fibromyalgia, and gastroparesis. The total combined disability evaluation for all service-connected disabilities is 100 percent.

The medical evidence of record reflects that the Veteran's numerous service-connected disabilities render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.

In November 2006, a VA examiner noted the Veteran was essentially incapable of walking, presumably due to loss of strength from his diabetic neuropathy, and was confined to a wheelchair. The Veteran reported he needed help getting dressed and undressed, and that his wife helped clothe, shave, and bathe him. November 2006 VA Examination Report. The examiner further noted the Veteran was virtually homebound and only left his house for healthcare appointments. Id.

In May 2010, a VA examiner noted the Veteran was able to feed himself, but he could not prepare his own meals. He also needed assistance in bathing and tending to other hygiene needs. The examiner noted the Veteran's numerous health problems, and stated he was able to leave his home for doctor appointments. May 2010 VA Examination Report.

In March 2011, the Veteran testified that he had assistance at his assisted living facility with getting in and out of his wheelchair, getting dressed, bathing, managing his medications, doing laundry, and preparing his food. March 2011 Hearing Transcript, pp. 12, 20.

In August 2013, a VA examiner noted the Veteran was not bedridden and was able to travel beyond his domicile. The examiner indicated the Veteran was able to perform all functions of self-care and had no impairments that would affect his ability to protect himself from the daily environment. The examiner noted that the Veteran was uncooperative during the examination, but that objective evidence did not support that his service-connected conditions would require A&A or housebound level of care, that they should not account for his confinement to a wheelchair or motorized scooter, and that they should not preclude him from activities of daily living. August 2013 VA Examination Report. The examiner further noted that the Veteran's claims file contained a multitude of conflicting evidence in regards to non-service-connected conditions and a stroke which could require extra assistance. Id.

While the conflicting evidence with regards to this issue, the benefit-of-the-doubt rule applies and SMC based on the need for regular A&A is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetic neuropathy of the right upper extremity is denied.

Service connection for diabetic neuropathy of the left upper extremity is denied.

An initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis, is denied.

An initial disability rating in excess of 40 percent for diabetic neuropathy of the right lower extremity is denied.

An initial disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity is denied.

An initial disability rating in excess of 60 percent for fecal incontinence is denied.

An initial 20 percent disability rating for diabetic gastroparesis is granted.

An initial 40 percent disability rating for fibromyalgia is granted.

A disability rating of 70 percent prior to June 11, 2015 for PTSD with depressive disorder, NOS and somatic disorder is granted.

SMC based on the need for regular A&A is granted.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


